
	
		II
		Calendar No. 700
		110th CONGRESS
		2d Session
		S. 2087
		[Report No. 110–326]
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2007
			Mr. Dorgan (for himself,
			 Mr. McCain, Mr.
			 Baucus, and Mr. Kyl)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			April 16, 2008
			Reported by Mr. Dorgan,
			 without amendment
		
		A BILL
		To amend certain laws relating to Native Americans to
		  make technical corrections, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Native American Omnibus Technical
			 Corrections Act of 2007.
		2.Definition of
			 Native AmericanSection 2(9)
			 of the Native American Graves Protection and Repatriation Act (25 U.S.C.
			 3001(9)) is amended—
			(1)by inserting or was after
			 is; and
			(2)by inserting
			 after indigenous to the following: any geographic area
			 that is now located within the boundaries of.
			3.Indian tribal
			 justice
			(a)Indian tribal
			 justice technical and legal assistanceThe Indian Tribal Justice Technical and
			 Legal Assistance Act of 2000 is amended—
				(1)in section 106
			 (25 U.S.C. 3666), by striking for fiscal years 2000 through 2004
			 and inserting for fiscal years 2008 through 2012; and
				(2)in section 201(d)
			 (25 U.S.C. 3681(d)), by striking for fiscal years 2000 through
			 2004 and inserting for fiscal years 2008 through
			 2012.
				(b)Indian tribal
			 justice systemsSection 201 of the Indian Tribal Justice Act (25
			 U.S.C. 3621) is amended by striking 2007 each place it appears
			 and inserting 2012.
			4.Native American participation in
			 methamphetamine grants
			(a)In generalSection 2996(a) of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3797cc(a)) is amended—
				(1)in paragraph (1)—
					(A)in the matter preceding subparagraph (A),
			 by inserting , territories, and Indian tribes (as defined in section
			 2704) after to assist States; and
					(B)in subparagraph (B), by striking and
			 local and inserting territorial, Tribal, and
			 local;
					(2)in paragraph (2), by inserting ,
			 territories, and Indian tribes after make grants to
			 States;
				(3)in paragraph (3)(C), by inserting ,
			 Tribal, after support State; and
				(4)by adding at the end the following:
					
						(4)Effect of subsectionNothing in this subsection, or in the award
				or denial of any grant pursuant to this subsection—
							(A)allows grants authorized under paragraph
				(3)(A) to be made to, or used by, an entity for law enforcement activities that
				the entity lacks jurisdiction to perform; or
							(B)has any effect other than to authorize,
				award, or deny a grant of funds to a State, territory, or Indian tribe for the
				purposes described in this
				subsection.
							.
				(b)Grant programs for drug endangered
			 childrenSection 755(a) of
			 the USA PATRIOT Improvement and Reauthorization Act of 2005 (42 U.S.C.
			 3797cc–2(a)) is amended by inserting , territories, and Indian tribes
			 (as defined in section 2704 of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797d)) after make grants to States.
			(c)Grant programs To address methamphetamine
			 use by pregnant and parenting women offendersSection 756 of the USA PATRIOT Improvement
			 and Reauthorization Act of 2005 (42 U.S.C. 3797cc–3) is amended—
				(1)in subsection (a)(2), by inserting ,
			 territorial, or Tribal after State;
				(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)by inserting , territorial, or
			 Tribal after State; and
						(ii)by striking and/or and
			 inserting or;
						(B)in paragraph (2)—
						(i)by inserting , territory, or Indian
			 tribe after agency of the State; and
						(ii)by inserting , territory, or Indian
			 tribe after criminal laws of that State; and
						(C)by adding at the end the following:
						
							(3)Indian tribeThe term Indian tribe has the
				meaning given the term in section 2704 of the Omnibus Crime Control and Safe Streets Act of
				1968 (42 U.S.C. 3797d).
							;
				and
					(3)in subsection (c)—
					(A)in paragraph (3), by striking Indian
			 Tribes and inserting Indian tribes; and
					(B)in paragraph (4)—
						(i)in the matter preceding subparagraph
			 (A)—
							(I)by striking State’s services
			 and inserting services of the State, territory, or Indian tribe;
			 and
							(II)by striking and/or and
			 inserting or;
							(ii)in subparagraph (A), by striking
			 State;
						(iii)in subparagraph (C), by inserting ,
			 Indian tribes, after involved counties; and
						(iv)in subparagraph (D), by inserting ,
			 tribal after Federal, State.
						5.Indian Land
			 Consolidation Act
			(a)DefinitionsSection 202 of the Indian Land
			 Consolidation Act (25 U.S.C. 2201) is amended—
				(1)in paragraph
			 (4)—
					(A)by inserting
			 (i) after (4);
					(B)by striking
			 trust or restricted interest in land or and
			 inserting the following:
						
							(ii)trust or restricted interest
				in land or
							;
				and
					(C)in clause (ii)
			 (as designated by subparagraph (B)), by striking an interest in land,
			 title to which and inserting an interest in land, the title to
			 which interest; and
					(2)by striking
			 paragraph (7) and inserting the following:
					
						(7)the term
				land—
							(A)means any real
				property; and
							(B)only for purposes
				of intestate succession under section 207(a), includes the interest, if any,
				owned by the decedent in improvements permanently affixed to a parcel of trust
				or restricted lands (subject to any valid mortgage or other interest in such an
				improvement) if the parcel was owned, in whole or in part, by the decedent
				immediately prior to the death of the
				decedent.
							.
				(b)Descent and
			 distributionSection 207 of
			 the Indian Land Consolidation Act (25 U.S.C. 2206) is amended—
				(1)in subsection
			 (a)(2)(D)—
					(A)in clause (i), by
			 striking clauses (ii) through (iv) and inserting clauses
			 (ii) through (v); and
					(B)by striking
			 clause (v) and inserting the following:
						
							(v)Effect of
				subparagraphNothing in this subparagraph limits the right of any
				person to devise any trust or restricted interest pursuant to a valid will in
				accordance with subsection
				(b).
							;
					(2)in subsection
			 (b)(2)(B)—
					(A)by redesignating
			 clauses (i) through (iii) as subclauses (I) through (III), respectively, and
			 indenting the subclauses appropriately;
					(B)by striking
			 Any interest and inserting the following:
						
							(i)In
				generalSubject to clauses (ii) and (iii), any
				interest
							;
					(C)in subclause
			 (III) of clause (i) (as designated by subparagraphs (A) and (B)), by striking
			 the semicolon and inserting a period;
					(D)by striking
			 provided that nothing and inserting the following:
						
							(iii)EffectExcept
				as provided in clause (ii), nothing
							;
				and
					(E)by inserting
			 after clause (i) (as designated by subparagraph (B)) the following:
						
							(ii)Exception
								(I)In
				generalNotwithstanding clause (i), in any case in which a
				resolution, law, or other enactment of the Indian tribe with jurisdiction over
				the land of which an interest described in clause (i) is a part requests the
				Secretary to apply subparagraph (A)(ii) to devises of trust or restricted land
				under the jurisdiction of the Indian tribe, the interest may be devised in fee
				in accordance with subparagraph (A)(ii).
								(II)EffectSubclause
				(I) shall apply with respect to a devise of a trust or restricted interest in
				land by any decedent who dies on or after the date on which the applicable
				Indian tribe adopts the resolution, law, or other enactment described in
				subclause (I), regardless of the date on which the devise is
				made.
								;
					(3)in subsection
			 (c)(2), by striking the date that is and all that follows
			 through the period at the end and inserting the following: September 1,
			 2008.; and
				(4)in subsection
			 (o)—
					(A)in paragraph
			 (3)—
						(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii) and indenting
			 the clauses appropriately;
						(ii)by
			 striking (3) and all that follows through No sale
			 and inserting the following:
							
								(3)Request to
				purchase; consent requirements; multiple requests to purchase
									(A)In
				generalNo sale
									;
				and
						(iii)by striking the
			 last sentence and inserting the following:
							
								(B)Multiple
				requests to purchaseExcept for interests purchased pursuant to
				paragraph (5), if the Secretary receives a request with respect to an interest
				from more than 1 eligible purchaser under paragraph (2), the Secretary shall
				sell the interest to the eligible purchaser that is selected by the applicable
				heir, devisee, or surviving
				spouse.
								;
						(B)in paragraph
			 (4)—
						(i)in
			 subparagraph (A), by adding and at the end;
						(ii)in
			 subparagraph (B), by striking ; and and inserting a period;
			 and
						(iii)by striking
			 subparagraph (C); and
						(C)in paragraph
			 (5)—
						(i)in
			 subparagraph (A)—
							(I)in the matter
			 preceding clause (i)—
								(aa)by
			 striking subparagraph (B), the consent of a person who is an
			 heir and inserting subparagraph (C), the consent of a person who
			 is an heir or surviving spouse; and
								(bb)by
			 striking auction and;
								(II)in clause (i),
			 by striking and at the end;
							(III)in clause
			 (ii)—
								(aa)by
			 striking auction and inserting sale;
								(bb)by
			 striking the interest passing to such heir represents and
			 inserting , at the time of death of the applicable decedent, the
			 interest of the decedent in the land represented; and
								(cc)by
			 striking the period at the end and inserting a semicolon; and
								(IV)by adding at the
			 end the following:
								
									(iii)the decedent
				died on or after September 1, 2008; and
									(iv)(I)the Secretary is
				purchasing the interest under the program authorized under section 213(a)(1);
				or
										(II)after receiving a notice under paragraph
				(4)(B), the Indian tribe with jurisdiction over the interest is proposing to
				purchase the interest from an heir or surviving spouse who is not residing on
				the property in accordance with clause (i), and who is not a member, and is not
				eligible to become a member, of that Indian
				tribe.
										;
							(ii)by
			 redesignating subparagraph (B) as subparagraph (C);
						(iii)by inserting
			 after subparagraph (A) the following:
							
								(B)Authority to
				extend dateThe Secretary may extend the date referred to in
				subparagraph (A)(iii) by not more than 1 year if, by not later than August 1,
				2008, the Secretary publishes in the Federal Register a notice of the
				extension.
								;
				and
						(iv)in
			 subparagraph (C) (as redesignated by clause (ii))—
							(I)by inserting
			 or surviving spouse after heir each place it
			 appears; and
							(II)by striking
			 heir's interest and inserting interest of the heir or
			 surviving spouse.
							(c)Conforming
			 amendmentSection 213(a)(1)
			 of the Indian Land Consolidation Act (25 U.S.C. 2212(a)(1)) is amended by
			 striking section 207(p) and inserting section
			 207(o).
			6.Indian goods and
			 products
			(a)Indian arts and
			 crafts
				(1)Criminal
			 proceedings; civil actions; misrepresentationsSection 5 of the
			 Act entitled An Act to promote the development of Indian arts and crafts
			 and to create a board to assist therein, and for other purposes (25
			 U.S.C. 305d) is amended to read as follows:
					
						5.Criminal
				proceedings; civil actions
							(a)Definition of
				Federal law enforcement officerIn this section, the term
				Federal law enforcement officer includes a Federal law enforcement
				officer (as defined in section 115(c) of title 18, United States Code).
							(b)Conduct of
				investigationsAny Federal law enforcement officer may conduct an
				investigation relating to a violation of this Act that occurs on land under the
				jurisdiction of the Federal Government.
							(c)Criminal
				proceedings
								(1)Investigation
									(A)In
				generalThe Board may refer an alleged violation of section 1159
				of title 18, United States Code, to any Federal law enforcement officer for
				appropriate investigation.
									(B)Referral not
				requiredA Federal law enforcement officer may investigate an
				alleged violation of section 1159 of that title regardless of whether the
				Federal law enforcement officer receives a referral under subparagraph
				(A).
									(2)FindingsThe
				findings of an investigation of an alleged violation of section 1159 of title
				18, United States Code, by any Federal department or agency under paragraph
				(1)(A) shall be submitted to—
									(A)the Attorney
				General; or
									(B)the Board.
									(3)RecommendationsOn
				receiving the findings of an investigation under paragraph (2), the Board
				may—
									(A)recommend to the
				Attorney General that criminal proceedings be initiated under section 1159 of
				title 18, United States Code; and
									(B)provide such
				support to the Attorney General relating to the criminal proceedings as the
				Attorney General determines to be appropriate.
									(d)Civil
				actionsIn lieu of, or in addition to, any criminal proceeding
				under subsection (c), the Board may recommend that the Attorney General
				initiate a civil action under section
				6.
							.
				(2)Cause of action
			 for misrepresentationSection 6 of the Act entitled An Act
			 to promote the development of Indian arts and crafts and to create a board to
			 assist therein, and for other purposes (25 U.S.C. 305e) is
			 amended—
					(A)by striking
			 subsection (d);
					(B)by redesignating
			 subsections (a) through (c) as subsections (b) through (d),
			 respectively;
					(C)by inserting
			 before subsection (b) (as redesignated by subparagraph (B)) the
			 following:
						
							(a)DefinitionsIn
				this section:
								(1)IndianThe
				term Indian means an individual that—
									(A)is a member of an
				Indian tribe; or
									(B)is certified as
				an Indian artisan by an Indian tribe.
									(2)Indian
				productThe term Indian product has the meaning
				given the term in any regulation promulgated by the Secretary.
								(3)Indian
				tribe
									(A)In
				generalThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
									(B)InclusionThe
				term Indian tribe includes, for purposes of this section only, an
				Indian group that has been formally recognized as an Indian tribe by—
										(i)a
				State legislature;
										(ii)a State
				commission; or
										(iii)another similar
				organization vested with State legislative tribal recognition authority.
										(4)SecretaryThe
				term Secretary means the Secretary of the
				Interior.
								;
					(D)in subsection (b)
			 (as redesignated by subparagraph (B)), by striking subsection
			 (c) and inserting subsection (d);
					(E)in subsection (c)
			 (as redesignated by subparagraph (B))—
						(i)by
			 striking subsection (a) and inserting subsection
			 (b); and
						(ii)by
			 striking suit and inserting the civil
			 action;
						(F)by striking
			 subsection (d) (as redesignated by subparagraph (B)) and inserting the
			 following:
						
							(d)Persons that
				may initiate civil actions
								(1)In
				generalA civil action under subsection (b) may be initiated
				by—
									(A)the Attorney
				General, at the request of the Secretary acting on behalf of—
										(i)an Indian
				tribe;
										(ii)an Indian;
				or
										(iii)an Indian arts
				and crafts organization;
										(B)an Indian tribe,
				acting on behalf of—
										(i)the Indian
				tribe;
										(ii)a member of that
				Indian tribe; or
										(iii)an Indian arts
				and crafts organization;
										(C)an Indian;
				or
									(D)an Indian arts
				and crafts organization.
									(2)Disposition of
				amounts recovered
									(A)In
				generalExcept as provided in subparagraph (B), an amount
				recovered in a civil action under this section shall be paid to the Indian
				tribe, the Indian, or the Indian arts and crafts organization on the behalf of
				which the civil action was initiated.
									(B)Exceptions
										(i)Attorney
				GeneralIn the case of a civil action initiated under paragraph
				(1)(A), the Attorney General may deduct from the amount—
											(I)the amount of the
				cost of the civil action and reasonable attorney’s fees awarded under
				subsection (c), to be deposited in the Treasury and credited to appropriations
				available to the Attorney General on the date on which the amount is recovered;
				and
											(II)the amount of
				the costs of investigation awarded under subsection (c), to reimburse the Board
				for the activities of the Board relating to the civil action.
											(ii)Indian
				tribeIn the case of a civil action initiated under paragraph
				(1)(B), the Indian tribe may deduct from the amount—
											(I)the amount of the
				cost of the civil action; and
											(II)reasonable
				attorney’s fees.
											;
				and
					(G)in subsection
			 (e), by striking (e) In the event that and inserting the
			 following:
						
							(e)Savings
				provisionIf
							.
					(b)Misrepresentation
			 of Indian produced goods and productsSection 1159 of title 18, United States
			 Code, is amended—
				(1)by striking
			 subsection (b) and inserting the following:
					
						(b)PenaltyAny
				person that knowingly violates subsection (a) shall—
							(1)in the case of a
				first violation by that person—
								(A)if the applicable
				goods are offered or displayed for sale at a total price of $1,000 or more, or
				if the applicable goods are sold for a total price of $1,000 or more—
									(i)in the case of an
				individual, be fined not more than $250,000, imprisoned for not more than 5
				years, or both; and
									(ii)in the case of a
				person other than an individual, be fined not more than $1,000,000; and
									(B)if the applicable
				goods are offered or displayed for sale at a total price of less than $1,000,
				or if the applicable goods are sold for a total price of less than
				$1,000—
									(i)in the case of an
				individual, be fined not more than $25,000, imprisoned for not more than 1
				year, or both; and
									(ii)in the case of a
				person other than an individual, be fined not more than $100,000; and
									(2)in the case of a
				subsequent violation by that person, regardless of the amount for which any
				good is offered or displayed for sale or sold—
								(A)in the case of an
				individual, be fined under this title, imprisoned for not more than 15 years,
				or both; and
								(B)in the case of a
				person other than an individual, be fined not more than
				$5,000,000.
								;
				and
				(2)in subsection
			 (c), by striking paragraph (3) and inserting the following:
					
						(3)the term
				Indian tribe—
							(A)has the meaning
				given the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b);
				and
							(B)includes, for
				purposes of this section only, an Indian group that has been formally
				recognized as an Indian tribe by—
								(i)a
				State legislature;
								(ii)a State
				commission; or
								(iii)another similar
				organization vested with State legislative tribal recognition authority;
				and
								.
				
	
		April 16, 2008
		Reported without amendment
	
